DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed December 28, 2021 which was filed in response to the Non-final Office Action of October 4, 2021.
The drawing objection and 35 U.S.C. 112(b) rejections are withdrawn in view of amendments made to the drawings and claims.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered, but are not persuasive.  Applicant argues, starting at the top of the second page of the Remarks/Arguments section, Claim 1 as amended includes features which are not disclosed, taught, or suggested by the applied references, stating European Patent Application Publication No. EP 2 644 293 A1 by Tanaka et al. (hereinafter TANAKA) does not disclose out-of-plane bending and unbending deformations separate from the curved outer peripheral edge portion are continuously applied to the metal sheet.  Examiner respectfully disagrees.
TANAKA discloses all of the limitations of the last clause of Claim 1 as amended in that TANAKA discloses:
wherein during the bending, as the material is moved (as outside edge 52c (Fig. 6); ¶[0017]) of intermediate product 50 (Fig. 6; ¶[0017]) is moved), out-of-plane bending (outside edge 52c is bent outside the plane defined by flat top wall 52 (Fig. 6; ¶[0017]) in that outside edge 52c is shown to have a separate inclination from top wall 52 as defined by the ridgeline separating top wall 52 from outside edge 52c in Fig. 6.  Outside edge 52c is then bent from the intermediate position shown in Fig. 6 to final position 12c shown in Fig. 9A; ¶s[0025] and [0026]) and unbending deformations (pad 44 prevents wrinkle bends from forming in flat top wall 52 during the bending operation; ¶[0022]) separate from the curved outer peripheral edge portion (Fig. 6 shows outside edge 52c extends along first leg 52a beyond inner curve portion 62 which is interpreted as being the curved outer peripheral edge portion as recited) are continuously applied to the metal sheet region sandwiched by the lower die and the pad (¶[0020] discloses L-shaped top wall 52 of intermediate product 50 (Fig. 6) is disposed between surface 42b of anvil 42 and surface 44a of pad 44 as shown in Fig. 4) at a position of a bend portion (outside edge 52c is bent over the left shoulder of anvil 42; see ‘Left Shoulder’ annotation in Fig. 4 Detail of TANAKA below) extending in a direction intersecting with a moving direction of the material (the left shoulder of anvil 42 intersects with downward movement of the material of intermediate product 50 in Fig. 5) to control the movement of the material (anvil 42 controls movement of material as die 46 presses the material against it).

    PNG
    media_image1.png
    307
    464
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 11-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA.
Regarding Claim 1:
TANAKA discloses a method for manufacturing a press-formed component (Abstract), which manufactures the press-formed component (10 in Fig. 1; ¶[0013]) by press forming a metal sheet (Fig. 3 gives reference number 22 to the flat metal sheet.  However, reference number 22 belongs to the inside curved portion connecting first leg 12a with second leg 12b along inside wall 14 of product 12 as disclosed in ¶[0013].  The flat metal sheet is not provided with a reference number in the written description and reference number 22 does not accurately refer to the inside curved portion in the drawings.) into a component shape including a top sheet portion (12 in Fig. 1; ¶[0013]) including a curved outer peripheral edge portion (¶[0014] assigns reference number 22 to the inside curved portion.  But, reference number 22 is omitted from Fig. 1.  So, Fig. 1 is annotated in the Fig. 1 Detail of TANAKA shown below with ‘Inside Curved Portion 22’ which is equivalent to “a curved outer peripheral edge portion” as claimed.) curved in such a manner that a part of an outer peripheral edge is recessed inward (Inside Curved Portion 22 is curved as an inward recess in Fig. 1; ¶[0014]), a vertical wall portion (14 in Fig. 1; ¶[0013]) continuous with the curved outer peripheral edge portion of the top sheet portion (14 is continuous with 22 in Fig. 1), and a flange portion (18 in Fig. 1; ¶[0013]) continuous with the vertical wall portion (18 in continuous with 14 in Fig. 1) and bent toward the top sheet portion side (flange 18 is bent upwardly toward top wall 12 in Fig. 1), the method comprising:
in a state where a lower die (42 in Figs. 4 and 5; ¶[0020]) and a pad (44 in Figs. 4 and 5; ¶[0020]) sandwich a sandwiching region (the portion of top wall 52 (Fig. 6) held between surface 42b of anvil 42 and surface 44a of pad 44 in Fig. 5; ¶[0020]) that is a region including at least a part of a region corresponding to the top sheet portion in the metal sheet, moving an upper die (46 in Figs. 4 and 5; ¶[0020]) relatively with respect to the lower die in a pressing direction (46 moves downward toward 42 as shown in the progression from Fig. 4 to Fig. 5; ¶[0022]) to perform bending of the vertical wall portion and the flange portion (wall 14 and flange 18 are bent by die 46 as shown in Fig. 5) while moving at least a part of a material of the sandwiching region sandwiched by the lower die and the pad to the vertical wall portion side (outside edge 52c is moved from the intermediate position shown in Fig. 6 to final position 12c shown in Figs. 1, 1A and 9A; ¶s[0025] and [0026]),
wherein during the bending (during descent of bending die 46 shown in the progression from Fig. 4 to Fig. 5), as the material is moved (as outside edge 52c of intermediate product 50 in Fig. 6 is moved), out-of-plane bending (outside edge 52c is bent outside the plane defined by flat top wall 52 (Fig. 6; ¶[0017]) in that outside edge 52c is shown to have a separate inclination from top wall 52 as defined by the ridgeline separating top wall 52 from outside edge 52c in Fig. 6.  Outside edge 52c is then bent from the intermediate position shown in Fig. 6 to final position 12c shown in Fig. 9A during the bending shown in the progression from Fig. 4 to Fig. 5; ¶s[0025] and [0026])and unbending deformations (pad 44 prevents wrinkle bends from forming in flat top wall 52 during the bending operation; ¶[0022]) separate from the curved outer peripheral edge portion (Fig. 6 shows outside edge 52c extends along first leg 52a beyond inner curve portion 62 which is interpreted as being the curved outer peripheral edge portion as recited; ¶[0017] through ¶[0022]) are continuously applied to the metal sheet region sandwiched by the lower die and the pad (¶[0020] discloses L-shaped top wall 52 of intermediate product 50 (Fig. 6) is disposed between surface 42b of anvil 42 and surface 44a of pad 44 as shown in Fig. 4) at a position of a bend portion (outside edge 52c is bent over the left shoulder of anvil 42; see ‘Left Shoulder’ annotation in Fig. 4 Detail of TANAKA above) extending in a direction intersecting with a moving direction of the material (the left shoulder of anvil 42 intersects with downward movement of the material of intermediate product 50 in Fig. 5) to control the movement of the material (anvil 42 controls movement of material as die 46 presses the material against it).

    PNG
    media_image2.png
    473
    400
    media_image2.png
    Greyscale

Regarding Claim 2:
TANAKA anticipates the method of Claim 1 as explained above.  TANAKA further discloses wherein a surface of the lower die that sandwiches the sandwiching region is provided with, as the bend portion, one or more ridgelines extending in the direction intersecting with the moving direction of the material (anvil 42 shown in Figs. 4 and 5 is shown diagrammatically as a two-dimensional representation and therefore doesn’t show detail of ridgelines that would be present along at least its left shoulder as annotated above.  Figs. 12-16 disclose another example of the method described as Example 1 from ¶[0029] through ¶[0033].  Die 242 in Fig. 16 is shown with ridgelines.  See ‘Ridgeline’ annotation in the Fig. 16 Detail of TANAKA below), the surface of the lower die having different surface inclinations on both sides of each of the ridgelines (the ridgeline itself defines a change in surface inclination from one side of the line to the other such that a ridge is created between the two different inclinations), and the each ridgeline being set at a position such that, in a state where the bending is complete, a position of the top sheet portion is located on a vertical wall portion side rather than all the ridgelines (Completed L-shaped product 200 shown in Fig. 12 is made using die 242 of Fig. 16.  The outside edge (see ‘Outside Edge’ annotation in the Fig. 12 Detail of TANAKA below) of top wall 202a (Fig. 12; ¶[0031]) is equivalent to outside edge 52c in the first embodiment of TANAKA which was explained above as being located on a “vertical wall portion side” in that the outside edge was bent out of the same plane as the top wall, downward toward the vertical wall.).

    PNG
    media_image3.png
    377
    315
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    311
    499
    media_image4.png
    Greyscale

Regarding Claim 3:
TANAKA anticipates the method of Claim 1 as explained above.  TANAKA further discloses wherein a surface of the lower die that sandwiches the sandwiching region is provided with, as the bend portion, one or more ridgelines extending in the direction intersecting with the moving direction of the material (as explained in the rejection of Claim 2 above, Die 242 in Fig. 16 is shown with ridgelines), the surface of the lower die having different surface inclinations on both sides of each of the ridgelines (the ridgeline itself defines a change in surface inclination from one side of the line to the other such that a ridge is created between the two different inclinations), and a position of the each ridgeline being set such that, in a state where the bending is complete, at least a part of at least one ridgeline of all the ridgelines overlaps with the top sheet portion (the ridgelines annotated in the Fig. 16 Detail of TANAKA above each have one inclination of the two inclinations forming the ridgeline co-planar with top wall 202a of 200 which is interpreted as “overlapping”.).
Regarding Claim 5:
TANAKA anticipates the method of Claim 2 as explained above.  TANAKA further discloses wherein a surface of the pad (bottom surface of pad 244 in Fig. 16) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 16 Detail of TANAKA above) at a position facing each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 faces Ridgelines in die 242), each second ridgeline extending in the same direction as each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 extends in the same direction as Ridgelines of die 242), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 244 has the same shape as the facing surface of die 242 defined by the Ridgelines).
Regarding Claim 6:
TANAKA anticipates the method of Claim 1 as explained above.  TANAKA further discloses wherein the metal sheet is a high tensile strength steel sheet having a tensile strength of 590 MPa or more.  ¶[0027] of TANAKA discloses steel sheet having a tensile strength of 400MPa to 1,600MPa can be used in practicing the method.

Regarding Claim 8:
TANAKA anticipates the method of Claim 3 as explained above.  TANAKA further discloses wherein a surface of the pad (bottom surface of pad 244 in Fig. 16) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 16 Detail of TANAKA above) at a position facing each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 faces Ridgelines in die 242), each second ridgeline extending in the same direction as each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 extends in the same direction as Ridgelines of die 242), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 244 has the same shape as the facing surface of die 242 defined by the Ridgelines).
Regarding Claims 11-12, 14 and 16:
TANAKA anticipates the method of Claims 2, 3,5 and 8, respectively, as explained above.  TANAKA further discloses wherein the metal sheet is a high tensile strength steel sheet having a tensile strength of 590 MPa or more.  ¶[0027] of TANAKA discloses steel sheet having a tensile strength of 400MPa to 1,600MPa can be used in practicing the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 9-10, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA.
Regarding Claims 4 and 7:
TANAKA anticipates the method of Claims 2 and 3, respectively, as explained above.  TANAKA teaches wherein a difference between the surface inclinations on both sides of each ridgeline is from 1 degree to less than 90 degrees.  Another example completed L-shaped product 300 is shown in Fig. 18 (¶[0035]) with section views detailing angularity between top wall 302 and the side walls 304 and 306 which are created by bending die assembly 330 of Fig. 21.  Anvil 332 shown in the Fig. 21 Detail of TANAKA below uses ridgelines (annotated as ‘Ridgeline 1’ and ‘Ridgeline 2’) to press form corresponding ridgelines (annotated as ‘Ridgeline 1’ and ‘Ridgeline 2’ in Fig. 18 Detail below).  The surface inclination difference on each side of Ridgeline 1 is clearly shown as being within the range of 1 degree to less than 90 degrees.  The surface inclination difference on each side of Ridgeline 2 is more difficult to make out from just Fig. 18.  However, Fig. 21 shows another ridgeline (annotated as ‘Ridgeline 3’) adjacent Ridgeline 2 with another inclination prior to the surface that forms wall 304.  This clearly discloses the surface inclination difference on each side of Ridgeline 2 is also within the range of 1 degree to less than 90 degrees.  TANAKA is silent regarding a particular bend radius dimension at each ridgeline.  However, no criticality regarding the dimension is found after consulting the specification.  (Lines 15-16 of page 12 of the specification merely state the dimensional range of 0.1mm to 30mm as an example).  And, operation of anvil 332 would not be adversely affected if the bend radius was greater than 30mm.  See M.P.E.P§2144.05,III,A.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image5.png
    610
    1156
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    323
    561
    media_image6.png
    Greyscale

Regarding Claims 9 and 10:
TANAKA renders the method of Claims 4 and 7, respectively, unpatentable as explained above.  TANAKA further teaches wherein a surface of the pad (bottom surface of pad 244 in Fig. 16) is provided with a second ridgeline (see ‘Second Ridgeline’ annotation in Fig. 16 Detail of TANAKA above) at a position facing each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 faces Ridgelines in die 242), each second ridgeline extending in the same direction as the each of the ridgelines provided on the surface of the lower die (Second Ridgeline of pad 244 extends in the same direction as Ridgelines of die 242), and the surface of the pad having a shape following the facing surface of the lower die on both sides of the each second ridgeline (the bottom surface of pad 244 has the same shape as the facing surface of die 242 defined by the Ridgelines).
Regarding Claims 13, 17 and 18:
TANAKA renders the method of Claims 4, 9 and 10, respectively, unpatentable as explained above.  TANAKA further teaches wherein the metal sheet is a high tensile strength steel sheet having a tensile strength of 590 MPa or more.  ¶[0027] discloses steel sheet having a tensile strength of up to 1,600MPa can be used in practicing the method.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         




/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725